Case 20-11240-whd          Doc      Filed 10/20/20 Entered 10/20/20 15:16:44           Desc Main
                                    Document      Page 1 of 3




  IT IS ORDERED as set forth below:




  Date: October 20, 2020
                                                              _____________________________________
                                                                         Lisa Ritchey Craig
                                                                    U.S. Bankruptcy Court Judge


 _______________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                             :    CASE NO. 18-69019-LRC
                                                   :
MARVELAY, LLC,                                     :
                                                   :    CHAPTER 7
         Debtor.                                   :
                                                   :

                       ORDER APPROVING EMPLOYMENT OF
                         PORTNOY, GARNER & NAIL, LLC,
                AS SPECIAL LITIGATION COUNSEL FOR THE TRUSTEE

         This matter is before the Court on the application of Martha A. Miller (“Trustee”), the

duly appointed and acting Chapter 7 Trustee for the bankruptcy estate of Marvelay, LLC

(“Debtor”), for the authority to employ the law firm of Portnoy, Garner & Nail, LLC (the “PGN”),

with offices at 3350 Riverwood Pkwy, Suite 460, Atlanta 30339, (404) 688-8800, as special

litigation counsel to the Trustee. The attorneys in PGN are qualified to represent the Trustee, they

appear to hold or represent no interest adverse to the Debtor or its estate in the matters upon which

they are to be engaged, they appear to be disinterested persons and their employment appears to

be necessary and is in the best interest of the estate. Therefore, it is hereby:
Case 20-11240-whd         Doc      Filed 10/20/20 Entered 10/20/20 15:16:44         Desc Main
                                   Document      Page 2 of 3



       ORDERED that, subject to objection by the United States Trustee or any other party in

interest within 21 days from the date of entry of this Order, the Application is GRANTED and the

employment by the Trustee of Portnoy, Garner & Nail, LLC, is AUTHORIZED; provided,

however, that no compensation or expense reimbursement from the Debtor’s estate will be paid to

PGN except as provided by 11 U.S.C. §§ 330 and 331, on order of this Court following appropriate

application therefore, notice, and hearing.

                                    [END OF DOCUMENT]

Prepared and presented by:

LAMBERTH, CIFELLI,
ELLIS & NASON, P.A.
Counsel for the Chapter 7 Trustee

By:     /s/ Gregory D. Ellis
    Gregory D. Ellis
    Georgia Bar No. 245310
    gellis@lcenlaw.com
6000 Lake Forrest Drive, N.W., Ste. 435
Atlanta, GA 30328
(404) 262-7373

Identification of parties to be served pursuant to BLR 9013-2 N.D. Ga.:

Office of the United States Trustee, 362 Richard Russell Building, 75 Ted Turner Drive, SW,
Atlanta, GA 30303

Marvelay, LLC, 2601 Summers St, Suite 300 Kennesaw, GA 30144

William A. Rountree, Rountree Leitman & Klein, LLC, Century Plaza I, Suite 175, 2987
Clairmont Road, Atlanta, GA 30329

Gregory D. Ellis, Lamberth, Cifelli, Ellis & Nason, P.A., 6000 Lake Forrest Drive, N.W., Ste.
435, Atlanta, GA 30328

Martha A. Miller, P.O. Box 5630, Atlanta, Georgia 31107

Whitney W. Groff, Georgia Attorney General, 40 Capitol Square, SW, Atlanta, GA 30334-9057




                                               2
Case 20-11240-whd        Doc     Filed 10/20/20 Entered 10/20/20 15:16:44          Desc Main
                                 Document      Page 3 of 3



Jonathan Atkins, Schreeder, Wheeler & Flint, LLP, Suite 800, 1100 Peachtree Street, NE, Atlanta,
GA 30309-4516

John A. Christy, Schreeder, Wheeler & Flint, LLP, Suite 800, 1100 Peachtree Street, NE, Atlanta,
GA 30309-4516

Will B. Geer, Wiggam & Geer, LLC, Suite 1150, 50 Hurt Plaza SE, Atlanta, GA 30303-2958

Jacquelyn L. Kneidel, 2 Martin Luther King Jr., Drive., Suite 356, East Tower, Atlanta, GA 30334




                                               3
                                                                                           520478
